                                          Case 5:20-cv-01381-BLF Document 15 Filed 05/20/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JM GODFREY,                                      Case No. 20-01381 BLF (PR)
                                  11
                                                         Petitioner,                      ORDER GRANTING EXTENSION
                                  12                                                      OF TIME TO PROVIDE PROOF OF
Northern District of California




                                                  v.
 United States District Court




                                                                                          PAYMENT, PAY THE FILING FEE,
                                  13                                                      OR FILE COMPLETE IN FORMA
                                                                                          PAUPERIS APPLICATION
                                  14     WARDEN PVSP,
                                  15
                                                        Respondent.
                                  16

                                  17

                                  18            On January 31, 2020, Petitioner, a California state prisoner, filed a petition for a
                                  19   writ of habeas corpus under 28 U.S.C. § 2254 in the Eastern District of California. Dkt.
                                  20   Nos. 1, 2. The matter was transferred to this Court because Petitioner was challenging a
                                  21   conviction out of San Mateo County, making this Court the more convenient forum. Dkt.
                                  22   No. 2.
                                  23            On February 4, 2020, the Clerk sent Petitioner a notice informing him that the
                                  24   action was deficient because he did not pay the filing fee or file an In Forma Pauperis
                                  25   (“IFP”) application. Dkt. No. 4. Petitioner was directed to respond within twenty-eight
                                  26   days or else the case would be dismissed. Id. Petitioner was also sent a notice that the
                                  27   matter was assigned to a magistrate judge and that he must file consent or declination to
                                  28   magistrate judge jurisdiction. Dkt. No. 6. After Petitioner filed a declination to magistrate
                                            Case 5:20-cv-01381-BLF Document 15 Filed 05/20/20 Page 2 of 2




                                   1   judge jurisdiction, the matter was reassigned to this Court. Dkt. Nos. 7, 10.
                                   2            On March 9, 2020, Ms. Mareva Godfrey filed a document indicating that “$5 was
                                   3   paid to the Eastern Division. They sent it back saying it (the case) was transferred.” Dkt.
                                   4   No. 8. Included with the statement was a check stub. Id. However, there is no proof of
                                   5   payment, e.g., a receipt or indication that the check cleared. Petitioner states in a letter
                                   6   filed on April 27, 2020, that he believes payment was made by credit card by Mareva
                                   7   Godfrey, Dkt. Nos. 13, 14, but the court’s financial office has been unable to verify that
                                   8   any such payment was received in this matter.
                                   9            In the interest of justice, Petitioner shall be granted an extension of time to do one
                                  10   of the following: (1) provide proof of payment, (2) pay the filing fee, or (3) file a complete
                                  11   IFP application showing indigency. Petitioner shall do so no later than twenty-eight (28)
                                  12   days from the filing date of this order.
Northern District of California
 United States District Court




                                  13            Failure to respond to this order in the time provided will result in the dismissal
                                  14   without prejudice of this action without further notice to Petitioner.
                                  15            IT IS SO ORDERED.
                                  16   Dated: __May 20, 2020______                          ________________________
                                                                                            BETH LABSON FREEMAN
                                  17
                                                                                            United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting EOT to file IFP App.
                                       P:\PRO-SE\BLF\HC.20\01381Godfrey_eot-ifp.docx

                                  26

                                  27

                                  28                                                    2
